Citation Nr: 1630769	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center 
in Buffalo, New York


THE ISSUE

Whether the Veteran's National Guard service from January 15, 2010 through September 30, 2011 constitutes creditable service under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for the purposes of establishing entitlement to a rate higher than 70 percent of maximum allowable benefits payable for educational assistance under the Post-9/11 GI Bill.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty in the United States Air Force National Guard from October 8, 2001 to August 31, 2002 and from March 17, 2003 to October 31, 2003.  The Veteran's DD Form 214's confirm such service as federal service.  In addition, the DD Form 214 corresponding to the period of service from October 8, 2001 to August 31, 2002 also shows an additional 1 year, 8 months, and 20 days of prior active service.  According to a computer generated report in the education file, it appears that the Veteran's prior period of active duty service was from April 23, 1985 to February 8, 1986.  The Veteran also had various periods of service in the Air National Guard of Connecticut beginning in January 2010.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 determination of the Buffalo Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In June 2013, the case was referred to the Hartford, Connecticut, RO to conduct a Travel Board hearing.  Jurisdiction of the case has remained with the Hartford  RO. 

The Veteran testified at a Travel Board hearing at the Hartford RO in June 2014.  A complete transcript of the hearing has been associated with the record.  Additional evidence was submitted at the hearing and has been associated with the education folder.  

The matter was remanded in April 2015 for additional development of the record.  All development directed by the Board's remand in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.


FINDINGS OF FACT

1.  The Veteran's active duty service since September 10, 2001, includes a period from October 8, 2001 to August 31, 2002, and from March 17, 2003 to October 31, 2003; resulting in 557 days of creditable service for purposes of determining qualifying service in the United States Air Force National Guard under the Post-9/11 GI Bill.  

2.  The Veteran's additional service in the Air National Guard of Connecticut for the period from January 15, 2010 to December 30, 2011 under section 502(f) of title 32 was not for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; and, it was not authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President.  


CONCLUSIONS OF LAW

1.  The Veteran's full-time National Guard service under section 502(f) of title 32 for the period from January 15, 2010 through December 30, 2011 does not constitute creditable active duty service under the Post-9/11 GI Bill.  38 U.S.C.A. § 3301(1)(C) (West 2014).  

2.  The criteria for establishing entitlement to Post-9/11 GI Bill educational assistance at a rate higher than 70 percent of the maximum allowable benefit are not met.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has granted the Veteran 70 percent of the maximum amount payable under the Post 9-11 GI Bill program based upon information showing that he had a total aggregate of 557 days of service, as calculated from a period of active duty service from March 17, 2003, to October 31, 2003 (229 days), and from October 8, 2001, to August 31, 2002 (328 days).  See May 2012 RO determination.  The Veteran contends that additional service in the Air National Guard of Connecticut for the periods January 15, 2010 to September 30, 2010, October 1, 2010 to September 30, 2011, and October 1, 2011 to December 30, 2011, constitutes active duty service under 38 U.S.C.A. § 3301(1)(C)(ii); and, if counted as such, the additional days of creditable service would result in a rate of educational assistance in excess of 70 percent of the maximum allowable benefit under the Post-9/11 GI Bill.  

During his June 2014 Travel Board hearing, the Veteran testified that he "was part of a three-man Connecticut National Guard, Critical Infrastructure Protection Team that went around the country for the Department of Homeland Security and performed what's called site assessment visits and buffer zone protection plans."  (Hearing Transcript, Page 8).  He further testified that during the periods January 15, 2010 to September 30, 2010, October 1, 2010 to September 30, 2011, and October 1, 2011 to December 30, 2011, his orders were part of Title 32, U.S. Code, Section 502(f), Active Duty for Operational Support (ADOS), because he was responding to terrorism under Presidential order.  (Hearing Transcript, Pages 9, 12). 

In support of his claim, the Veteran has submitted three copies of Orders from the Connecticut Air National Guard.  The first, for the period January 15, 2010 to September 10, 2010, states that it is for Title 32 ADOS for the purpose of "Dept. of Homeland Security Vulnerability Assessment Program."  The second, for the period October 1, 2010 to September 30, 2011, is also for Title 32 ADOS, with a listed purpose of "In Support of-Exercise: Critical Infrastructure Protection Team" and indicates "[b]y direction of the governor of this state the member will perform duty as indicated."  The third and final Order, for the period October 1, 2011 to December 30, 2011, is also for Title 32 ADOS, for the identical purpose of the second Order. 

The Post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a) (2015).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  The more creditable active service, the higher the percentage of the maximum amounts payable for pursuit of an approved program of education.  See 38 C.F.R. § 21.9640(a).  

In this case, the Agency of Original Jurisdiction (AOJ) has determined that the Veteran is entitled to 70 percent of the maximum amount payable under the Post 9-11 GI Bill program based upon information showing that he had a total aggregate of 557 days of service, as calculated from a period of active duty service from March 17, 2003, to October 31, 2003 (229 days), and from October 8, 2001, to August 31, 2002 (328 days).

For purposes of the Post-9/11 GI Bill, creditable active duty is defined, as follows:  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under title 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 [i.e., under Title 10 authority].  38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C). 

Under the regulations issued in March 2009, implementing the original provisions of the Post-9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.950; see also 38 U.S.C.A. § 101(22)(C) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A. § 502); 38 C.F.R. § 3.6(c)(3) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").  This is so because active duty for training does not meet the definition of active military, naval, or air service under 38 U.S.C.A. § 101(24)(B) unless the member is disabled or dies due to injury or disease incurred in or aggravated during service.

However, in January 2011, pursuant to Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post-9/11 GI Bill eligibility to include, as noted in the statute cited above, certain full-time service in the National Guard, as follows: (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, and (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C).  The amended definition was given effect as of August 1, 2009, as if included in the original enactment of the Post-9/11 GI Bill. Pub. L. No. 111-377, § 101(d) (effective dates).  (Notably, the relevant regulation, 38 C.F.R. § 21.9505, has not yet been amended to incorporate the expanded definition of "active duty" as it now appears in the statute).

In this case, the Veteran's service from January 15, 2010 to December 31, 2011 was characterized as ADOS, active duty for operational support, under Title 32, U.S.C., § 502(f).  However, and unlike the other periods of service which were performed under Title 10 of the United States Code, and deemed by the Department of Defense to be federal service in support of Operation Enduring Freedom, and Operation Noble Eagle, respectively, the Veteran's ADOS service from January 15, 2010 through December 31, 2011 is not creditable service for purposes of the Post-9/11 GI Bill because full-time National Guard duty under Title 32 is considered active duty for training under 38 U.S.C.A. § 101(22); and, it does not fall under one of the two exceptions under 38 U.S.C.A. § 3301(1)(C).  

The Veteran maintains that his National Guard duty from January 15, 2010 to December 31, 2011 was in response to a national emergency declared by President Bush on September 14, 2001 and continued annually by the President since then, most recently by President Obama on September 11, 2012.  

At the outset, there is no DD Form 214 showing active federal service for the period from January 15, 2010 through December 31, 2011.  Moreover, there is no indication that the Veteran's service during that period was ordered by the President or the Defense Secretary.  Although the National Guard service between January 15, 2010 and December 31, 2011 was ordered under Title 32 U.S.C. 502(f), it was not shown to be authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  Likewise, it was not for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  

The records obtained from the Air National Guard of Connecticut show that the orders were given by the Governor of the State / Commanding General, and not by the President or Department of Defense.  See, e.g., December 2009 memorandum from the Connecticut Air National Guard tour branch manager, and replies from the Air National Guard Point of Contact regarding the Veteran's ADOS Title 32 USC 502(f)(2) service.  

In summary, the Veteran's National Guard service between January 15, 2010 and December 31, 2011 was not federal active service and does not fall under one of the two types of full-time National Guard service listed under 38 U.S.C.A. § 3301(1)(C).  It is therefore not credible service for purposes of establishing a higher rate of educational assistance under the Post-9/11 GI bill.  

Finally, the Veteran's only other service which would be considered active service, if verified by the service department, would be his apparent service from April 1985 to February 1986; however, this service, even if verified by the service department as active service, took place prior to September 10, 2011 and would therefore not qualify as creditable service for purposes of the Post-9/11 GI Bill.  

For all the foregoing reasons, the Veteran's claim must be denied.  

Finally, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510.  Here, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  In a case such as this one, where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility to a rate higher than 70 percent of maximum allowable benefits payable for educational assistance under the Post-9/11 GI Bill is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


